United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0088
Issued: May 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 20, 2016 appellant, through counsel, filed a timely appeal from an August 26,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has established a permanent impairment of the lower
extremity for schedule award purposes.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 23, 2008 appellant, then a 44-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on January 22, 2008, her vehicle was struck from behind by a
school bus while it was parked at a curb. She alleged that she sustained injuries to her left
buttock and left leg. Appellant stopped work after the injury and returned to restricted duties on
or about April 1, 2008. On February 12, 2008 OWCP accepted her claim for lumbar sprain and
sciatica. It paid appellant intermittent wage-loss benefits from March 8 to September 9, 2008.
By letter dated March 11, 2009, the employing establishment informed OWCP that
appellant was in receipt of Office of Personal Management disability retirement benefits
effective March 6, 2009. It noted that limited-duty work would have remained available to her,
if she had not voluntarily retired.
Appellant filed a claim for a schedule award (Form CA-7) on August 13, 2010.
In a report dated April 8, 2011, Dr. Jerold P. Gurley, Board-certified in orthopedic
surgery, related that appellant presented with complaints of chronic lumbosacral back pain,
bilateral lower extremity pain with weakness and peristhesias, as well as chronic neck and left
arm pain, with peristhesias, and weakness following a work-related injury of January 22, 2008.
He noted that lower extremity neurological examination demonstrated grade 5 motor strength
throughout, no muscular atrophy, and sensory examination intact to light touch and pinwheel.
Dr. Gurley related an impression of chronic lumbago, chronic cervicalgia, chronic cervical and
lumbar radiculopathy, lumbar spondylosis at L5-S1, and noncompressive lumbar disc herniation
at L5-S1. He noted that the diagnostic studies did not correlate with appellant’s symptoms.
Dr. Gurley related that he lacked an explanation for her radicular leg symptoms and therefore
recommended additional diagnostic studies.
By letter dated March 27, 2012, appellant was referred to Dr. Mahal A. Ghanma, a
Board-certified orthopedic surgeon, for a second opinion to determine to the status of her
accepted medical conditions.
On July 26, 2012 counsel wrote to OWCP requesting the status of her schedule award
claim.
In a report dated August 2, 2012 appellant’s treating physician, Dr. Ronald Celeste, a
specialist in internal medicine, related that appellant had herniated discs of the spine, which were
the product of the accepted injury in this claim.
In a report dated August 6, 2012, Dr. Ghanma related that appellant had no objective
findings to support that she still had a low back, cervical, left shoulder, or thoracic strain.
Appellant also had no objective evidence of sciatica. Dr. Ghanma explained that she no longer
had residuals of the work-related injuries and that her claim should not be expanded to include
the current condition of degenerative disc disease as this condition was age related and
degenerative in nature.

2

By letter dated August 29, 2012, OWCP advised counsel that since appellant’s treating
physician requested that appellant’s claim be expanded to include herniated disc, she did not
appear to be at maximum medical improvement, and a second opinion evaluation was necessary.
In an August 28, 2015 report, Dr. Catherine Watkins Campbell, a Board-certified family
practitioner, conducted an examination for the purpose of providing an impairment rating for
counsel. She noted that there was diffuse tenderness of the left lumbar and gluteal tenderness,
with sciatic notch tenderness on the left. Dr. Watkins Campbell noted a normal sensory
examination in the lower extremities, with normal reflexes and normal lumbar lordosis
maintained. She noted that there was grade 3/5 strength deficit with hip flexion and a grade 4/5
deficit with knee extension. Dr. Watkins Campbell noted that the right thigh measured 44
centimeters and that the left thigh measured 42.5 centimeters. She noted a positive
Trendelenburg sign on the left. After applying the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009), Dr. Watkins Campbell
found that appellant had six percent permanent left lower extremity impairment. She noted that
appellant had a class 1 impairment based on mild sensory deficit of the left sciatic nerve, as
indicated in Table 16-12 of the A.M.A., Guides.3 Dr. Watkins Campbell based this
determination on a history of fluctuating symptoms and examination findings over time. She
applied a grade modifier for functional history of 2 based on positive Trendelenburg sign.
Dr. Watkins Campbell found that a grade modifier for physical examination was not applicable
as the examination findings were used to determine diagnostic class. She also noted that no
grade modifier for clinical studies was available. Dr. Watkins Campbell noted that the net
adjustment was 1 (2-1 = 1) and determined that appellant had a final grade D impairment which
yielded six percent permanent impairment for appellant left lower extremity.
In a September 26, 2015 report, OWCP’s medical adviser reviewed the evidence,
including the report of Dr. Watkins Campbell. He determined that there seemed to be consistent
evidence of lack of objective sensory, motor or diagnostic evidence related to lower extremity
deficits of the lumbar spinal nerve roots. The medical adviser noted that there was no diagnostic
evidence of lumbar nerve root involvement. As such, he determined that there was no lower
extremity impairment using The Guides Newsletter, Rating Spinal Nerve Impairment
(July/August 2009). The medical adviser noted that appellant was found to have normal lower
extremity sensory changes and 5/5 strength by other physicians of record. However, he noted
that the grade 3/5 strength deficit and thigh atrophy found by Dr. Watkins Campbell (if related to
the lumbar spine) would be a new finding, would be serious, and require follow up by a surgeon
for additional diagnostic testing. The medical adviser indicated that, if there was further
controversy, then a second opinion with an orthopedic surgeon would be appropriate.
By decision dated October 9, 2015, OWCP found that appellant’s claim for a schedule
award was denied as she had not met the requirements for establishing a schedule award. It
determined that the weight of the medical evidence rested with the opinion of OWCP’s medical
adviser, as appellant’s physician had not properly applied the A.M.A., Guides.

3

A.M.A., Guides 535.

3

On October 19, 2015 appellant, through counsel, requested a telephone hearing before an
OWCP hearing representative. At a hearing held on June 14, 2016, counsel noted that OWCP’s
medical adviser indicated that a second opinion was advisable. He further contended that
referral to an impartial medical examiner was necessary as there was a conflict between the
opinion of appellant’s treating physician and that of the medical adviser.
By decision dated August 26, 2016, OWCP’s hearing representative affirmed the
October 9, 2015 decision, finding that OWCP’s medical adviser properly applied the A.M.A.,
Guides and found that appellant had no permanent impairment entitling her to a schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to insure equal justice under the law to all claimants, good administrative practice
necessitates the use of single set of tables so that here may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.7
Neither FECA nor its regulations provide for a schedule award for impairment to the
back or to the body as a whole.8 Furthermore, the back is specifically excluded from the
definition of organ under FECA.9 The sixth edition of the A.M.A., Guides does not provide a
separate mechanism for rating spinal nerve injuries as impairments of the extremities.
Recognizing that FECA allows ratings for extremities and precludes ratings for the spine, the
July/August 2009, The Guides Newsletter offers an approach to rating spinal nerve impairments
consistent with sixth edition methodology. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP procedures indicate that The Guides
Newsletter is to be applied.10

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id.

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(February 2013).
8

See N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).

9

See 5 U.S.C. § 8101(19); Francesco C. Veneziani, 48 ECAB 572 (1997).

10

Supra note 7.

4

OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.11
ANALYSIS
OWCP accepted appellant’s claim for lumbar sprain and sciatica. Appellant’s physician,
Dr. Watkins Campbell, found that appellant had six percent permanent impairment based on the
A.M.A., Guides. In reaching this conclusion, she found some mild physical findings on
examination, including grade 3/5 strength deficit with hip flexion, a grade 4/5 deficit with knee
extension, and a positive Trendelenburg sign. Dr. Watkins Campbell found that, pursuant to
Table 16-12 of the A.M.A., Guides, appellant had a class 1 mild sensory deficit of the left sciatic
nerve, resulting in six percent permanent impairment of the left lower extremity. OWCP’s
medical adviser found that Dr. Watkins Campbell’s use of Table 16-12 was not the accepted
method of rating spinal nerve impairment for the purpose of determining a schedule award.
OWCP has implemented guidelines that impairment to the upper or lower extremities caused by
a spinal injury should be evaluated in accordance with the article Rating Spinal Nerve Extremity
Impairment using the six edition in the July/August 2009 edition of the The Guides Newsletter
published by the A.M.A., Guides.12
OWCP’s medical adviser, thereafter determined that appellant had no permanent
impairment as there was no diagnostic evidence of lumbar nerve root involvement. However, he
did note that Dr. Watkins Campbell found grade 3/5 changes and thigh atrophy, that this would
be a new finding, and that it would be serious and require follow up by a surgeon for additional
diagnostic testing. The medical adviser indicated that, if there was further controversy, a second
opinion with an orthopedic surgeon would be appropriate.
In addition to discrepancy in findings between Dr. Watkins Campbell and OWCP’s
medical adviser, the Board notes that in its August 29, 2012 development letter OWCP had
determined a second opinion examination was necessary since appellant’s treating physician had
requested that the claim be expanded to include the condition of herniated discs.
The Board therefore finds that this case is not in posture for decision.
Accordingly, the Board remands this case so that a new physician can conduct an
examination and make findings on physical examination with regard to the degree of permanent
impairment of appellant’s left lower extremity. Following any necessary further development,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
11

See supra note 7 at Chapter 2.808.6(f) (February 2013).

12

See A.D., Docket No. 16-0841 (issued February 16, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 26, 2016 is set aside and the case is remanded for further
consideration consistent with the above opinion.
Issued: May 11, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

